DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,7,9,10,11,12,14-16,18 & 19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US Pub no. 2016/0126324 A1)

Regarding claim 1, Yu et al discloses an integrated circuit(fig. 6), comprising: a substrate (110) having a doped region(p-doped or n-doped substrate)[0023]; a plurality of first metallic elements (51) coupled to the doped region (p-doped or n-doped substrate)and separated from each other by an  oxide region(18) [0031]; a first set of metallic contacts(21), each coupled directly between one of the plurality of first metallic elements (51)and the doped region(p-doped or n-doped substrate)[0028][0029], and a second set of metallic contacts(21), each coupled directly between another of the plurality of first metallic elements(51) and the doped region(p-doped or n-doped substrate); and a first capacitor (81)disposed over the plurality of first metallic elements(51)[0039], the first capacitor (81)comprising: a second metallic element(172), and a third metallic element(71) fig. 6[0039].
.
Regarding claim 2, Yu et al discloses  wherein each metallic contact  (21)of
the first set of metallic contacts is configured to form a current path between the doped region (p-doped or n-doped substrate)and the one of the plurality of first metallic elements (21)to draw current away from the doped region(p-doped or n-doped substrate)[0062][0028][0029].

Regarding claim 3, Yu et al discloses  wherein the-each metallic contact(21) of the second set of metallic contacts is configured to form a current path between the doped region(p-doped or n-doped substrate) and the another of the plurality of first metallic elements to draw current away from the doped region(p-doped or n-doped substrate)[0062][0028][0029].
Regarding claim 7, Yu et al discloses an integrated circuit package having a plurality of semiconductor devices[0019], at least one semiconductor device(fig. 6) comprising: a substrate (110)having a doped region(p-doped or n-doped substrate)[0023];  a plurality of metallic elements(51) coupled to the doped region (p-doped or n-doped substrate) and separated from each other by an oxide layer(18) [0031]; a first set of contacts(21), each coupled directly between one of the plurality of metallic elements (51)and the doped region(p-doped or n-doped substrate), and a second set of contacts(21), each coupled directly between another of the plurality of metallic elements (51)and the doped region(p-doped or n-doped substrate); and at least one capacitor (81)formed over the plurality of metallic elements(51), the at least one capacitor (81)comprising: a top electrode(71), and a bottom electrode(172) fig. 6[0039].
Regarding claim 9, Yu et al discloses wherein each of the plurality of
metallic elements (51)[0029] extends outwardly from a center area of the doped region(p-doped or n-doped substrate) fig. 6.
Regarding claim 10, Yu et al discloses wherein each contact of the first
set of contacts (21)is configured to form a current path between the doped region(p-doped or n-doped substrate[0023]) and the one of
the plurality of metallic elements (51)to draw current away from the doped region(p-doped or n-doped substrate)[0062][0028][0029].
Regarding claim 11, Yu et al discloses wherein each contact (21)of the second set of contacts is configured to form a current path between the doped region(p-doped or n-doped substrate[0023])  and the another of the plurality of metallic elements(51) to draw current away from the doped region(p-doped or n-doped substrate) [0062][0028-0029].
Regarding claim 12, Yu et al discloses An integrated circuit package having at least two semiconductor devices[0019], each of the semiconductor devices comprising:
a substrate(110) having a doped region(p-doped or n-doped substrate)[0023]; a plurality of metallic elements(51), each coupled to the doped region (p-doped or n-doped substrate)by a corresponding group of multiple contacts(21) and separated from each other by an ILD layer(18) [0031], each group of multiple contacts(21) spaced apart along the corresponding metallic elements(51) and configured to draw current away from the doped region(p-doped or n-doped substrate)[ [0062][0028-0029]; and at least one capacitor (81)formed over the plurality of metallic elements(51), the at least one capacitor (81)comprising: a top electrode(71), and a bottom electrode(172)[0039] fig. 6.
Regarding claim 14, Yu et al discloses wherein the plurality of metallic elements(51) are strips of metallic material[0029] fig. 6.
Regarding claim 15, Yu et al discloses wherein each of the plurality of
metallic elements (51) [0029]extends outwardly from a center area of the doped region p-doped or n-doped substrate[0023]) fig. 6.
Regarding claim 16, Yu et al discloses a method of making an integrated semiconductor device, comprising the steps of: providing a substrate (110)having a doped region(p-doped or n-doped substrate)[0023]; forming contacts (21)on the doped region(p-doped or n-doped substrate); forming metallic elements(51) over the substrate(110) such that each metallic element (51)is coupled to the doped region (p-doped or n-doped substrate)through a corresponding set of the contacts(21), each set of contacts (21)including at least two contacts (21)and each contact coupled directly between the doped region(p-doped or n-doped substrate)[0023] and the corresponding metallic element(51) fig. 6; forming an oxide layer (18)[0031]to separate the metallic elements(51) from each other; and forming a capacitor(81) over the first metallic elements(51) by the steps comprising: depositing a first metallic layer (172)over the substrate(110) and the metallic elements(51); and depositing a second metallic layer(71) over the first metallic layer(172) [0039] fig. 6.
Regarding claim 18, Yu et al discloses wherein each of the plurality of metallic elements (51) [0029]extends outwardly from a center area of the doped region p-doped or n-doped substrate[0023]) fig. 6.
Regarding claim 19,Yu et al discloses a method of making an integrated circuit package having at least one substrate (110)having a doped region (p-doped or n-doped substrate)[0023], the method comprising: forming contacts(21) on the doped region( p-doped or n-doped substrate)[0023]; forming metallic elements (51)over the at least one substrate (110)such that each metallic element(51) is coupled to the doped region (p-doped or n-doped substrate) through a corresponding set of the contacts(21), each set of contacts (21)including at least two contacts and each contact coupled directly between the doped region( p-doped or n-doped substrate)[0023] and the corresponding metallic element(51); forming an oxide layer(18) to separate the metallic elements(51) from each other; and forming a capacitor(81) over the metallic elements by the steps comprising: depositing a first metallic layer (172)over the at least one substrate(110) and the metallic elements(51); and depositing a second metallic layer(71) over the first metallic layer(172).
Claim Rejections - 35 USC § 102/ 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yu (US Pub no. 2016/0126324 A1)

Regarding claim 4, Yu et al discloses oxide region (18) [0031] but fails to teach wherein the oxide region functions as a ground for current in the doped region. Since Yu  et al teaches the same material as applicant’s invention ([0014 of the specification) it would have been obvious to one of ordinary skill that a prima facie case of obviousness exists  and the characteristics of functioning as a ground is necessarily present. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Pub no. 2016/0126324 A1) in view of Ho (US Pub no. 2017/0098604 A1)
Regarding claim 5, Yu et al discloses all the claim limitations of claim 1 but fails to teach further comprising a second capacitor coupled to the first capacitor.
However, Ho et al teaches a second capacitor coupled to the first capacitor[0006]. It would have been obvious to one of ordinary skill in eth art before the
effective filing date of the invention to modify Yu et al with the teachings of Ho et al in order to meet the breakdown voltage specification.
Regarding claim 6, Ho et al discloses wherein the first capacitor and the second
capacitor are coupled to one another in series [0006].
Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Pub no. 2016/0126324 A1) in view of Tao (US Pub no. 2015/0115407 A1).
Regarding claim 8, Yu  et al discloses all the claim limitations of claim 7 but fails to teach wherein the plurality of first metallic elements are coupled to a ground.
Tao et al teaches an isolator wherein metallic elements (254)are coupled to a ground (268). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yu et al with the teachings of Tao et al to provide stabilization.
Regarding claim 13, Yu  et al discloses all the claim limitations of claim 12 but fails to teach wherein the plurality of first metallic elements are coupled to a ground.
Tao et al teaches an isolator wherein metallic elements (254)are coupled to a ground (268). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yu et al with the teachings of Tao et al to provide stabilization.

Claim(s) 17 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Pub no. 2016/0126324 A1) in view of Bonifield (US Patent 8890,223 B1).
 	Regarding claim 17, Yu  et al discloses all the claim limitations of claim 16
but fails to teach wherein each of the metallic elements is formed by depositing a
metallic precursor layer over the substrate and selectively removing portions of the
metallic precursor layer.
However, Bonifield et al discloses forming metallic interconnects wherein each of
the metallic element (308) is formed by depositing a metallic precursor layer over the
substrate and selectively removing portions of the metallic precursor layer (col. 3, lines
64-67, col. 4 lines 1-29) (fig. 3a). It would have been obvious ton on of ordinary skill in
the art before the effective filing date of the invention to modify Yu et al with the
teachings of Bonifield since forming metallic interconnects is a particular known
technique that is recognized as part of the ordinary capabilities of one skilled in the art.
One of ordinary skill in the art would have been capable of applying this known
technique to a known device (method, or product) that was ready for improvement and
the results would have been predictable to one of ordinary ski in the art. In re
Nissen, 651 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988)
Regarding claim 20, Yu  et al discloses all the claim limitations of claim 19
but fails to teach wherein each of the metallic elements is formed by depositing a
metallic precursor layer over the substrate and selectively removing portions of the
metallic precursor layer.
However, Bonifield et al discloses forming metallic interconnects wherein each of
the metallic element (308) is formed by depositing a metallic precursor layer over the
substrate and selectively removing portions of the metallic precursor layer (col. 3, lines
64-67, col. 4 lines 1-29) (fig. 3a). It would have been obvious ton on of ordinary skill in
the art before the effective filing date of the invention to modify Yu et al with the
teachings of Bonifield since forming metallic interconnects is a particular known
technique that is recognized as part of the ordinary capabilities of one skilled in the art.
One of ordinary skill in the art would have been capable of applying this known
technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary ski in the art. In re
Nissen, 651 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813